El Juez Asociado Seño» Wole,
emitió la opinión del tribunal.
En un juicio por adulteración de leche se permitió de-clarar a un alegado perito del laboratorio químico, como parte de la prueba directa del gobierno, sin hacerse nin-guna objeción en cuanto a. no haber demostrado éste su ca-pacidad, que la leche en cuestión estaba adulterada. El acu-sado entonces pidió a la corte que la declaración fuera eli-minada toda vez que el testigo no había probado su capa-cidad. Si bien la corte puede ejercitar su discreción para eliminar, el fiscal muy acertadamente manifestó que el mo-mento para oponerse1 era cuando el testigo empezó a de-clarar, queriendo decir, por supuesto, que el acusado renun-*17ció el derecho probablemente debido a que el acusado sa-bía que el testigo estaba capacitado o podía demostrar su capacidad. La defensa hizo esta manifestación significativa, “Entonces no sería defensa para esta parte.”
En otras palabras, la idea del acusado era que podía permitir que se diera una declaración y esperar entonces a que él pudiera técnicamente excluirla solicitando su elimi-nación. No solamente tuvo razón el fiscal al decir que la objeción era tardía, sino que la corte tiene amplia discre-ción para abrir el caso de nuevo o permitir al testigo que acredite su capacidad mmc pro tuno, por así decirlo. En el presente caso la corte inferior estuvo de acuerdo con el fiscal, pero para solucionar cualquier dificultad que pudiera presentarse permitió que se hiciera el interrogatorio con el fin de poner a prueba la capacidad pericial del testigo. El acusado alegó en contrario que el fiscal había terminado su interrogatorio directo y, que el período de las repregun-tas había llegado. La corte declaró sin lugar la objeción. El orden de la prueba c-s cuestión que está siempre dentro de la sana discreción de l'a corte sentenciadora. Estas con-sideraciones resuelven el primer señalamiento de error.
Según parece, es práctica de los inspectores agregar al-gún preservativo como el formol a la leche decomisada. En este caso se tomó dicha medida. La defensa ofreció prueba testifical para establecer el hecho de que el preservativo agregado fue el que causó la aparente adulteración. El go-bierno entonces presentó un perito para declarar en cuanto al efecto de este preservativo o formol. El segundo seña-lamiento de error es el siguiente: “La corte cometió error al permitir que el testigo Eafael Pérez Porrata declarara para contrarrestar en términos generales la declaración del perito de la defensa Angel M. Pesquera.” El fundamento de este señalamiento, a juzgar por la cita que hace el ape-lante, es que la condición de la leche es una cuestión principal en el caso y no puede ser probada por la mera opinión *18de peritos. La defensa, sin embargo, introdujo prueba pe-ricial para demostrar que la adición de formol adulteró o podía adulterar la lecbe. Su perito no era posible que su-piera que la adición del preservativo babía realmente adul-terado la leche. Era esencialmente la mera opinión del pe-rito de la defensa que tal adición podía producir la adulte-ración. A esta suposición científica el gobierno tenía el per-fecto derecho de refutar como lo hizo. Asimismo hemos examinado la prueba y si bien algunas de las preguntas que se hicieron al perito no estaban'en la mejor forma, su declaración fue clara y tendente a demostrar que la adición de formol no produjo la adulteración o la cantidad de agua aumentada.
El tercero y. cuarto señalamiento de error se refieren a la apreciación de la prueba por la corte en esta contienda de peritos. Esta era una cuestión relativa al peso de la prueba y no vemos que haya habido error en la resolución de la corte.

Debe confirmarse la sentencia apelada.